Opening of the sitting
Mr President, yesterday, we had a discussion on the budget. It was clear during the debate that the report by the Committee on Industry, Research and Energy (ITRE) had not been received by the relevant services. We checked the issue. The report was completed and sent properly, so probably some mistakes occurred during the procedure.
However, it is not important to find who is responsible and what happened exactly. What is most important is that we wish to be sure that our report, which was also our base for the trialogue, and where the biggest difference lay as compared with the Council paper, is sent to the Council official documents. I therefore brought it with me and deliver it to you, as well as to the Council. We kindly ask you to make sure that the proposal by the ITRE Committee, which was adopted unanimously, will arrive at the Council in due time. Thank you very much for your support in this matter.
We will do what you want. It is great. The beginning of today's discussion is fantastic!